Citation Nr: 1507072	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-03 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear hearing loss.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel








INTRODUCTION

The Veteran served on active duty from March 1969 to July 1984 and from January 1985 to September 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The reopened claim of service connection for right ear hearing loss and the claim for compensable rating for left ear hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1990 rating decision denied service connection for right ear hearing loss; the decision was not appealed, nor was new and material evidence received within the appeal period; thus the January 1990 rating decision is now final..  

2.  Evidence received since January 1990 relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

2.  The criteria to reopen the claim of service connection for right ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Service connection for right ear hearing loss was denied by rating decision dated in January 1990, at least in part on the grounds that the Veteran did not have a hearing loss in the right ear by VA standards.  There was no appeal filed, and new and material evidence was not received within the appeal period.  Thus, that decision became final.  U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The Veteran filed the current claim in November 2010, which may be considered on the merits only if new and material evidence has been received since the final denial in January 1990.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA audiology testing in May 2011 shows right ear hearing loss by VA standards.  This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  It was not previously of record, and it relates to an unestablished fact necessary to substantiate the claim; specifically, it demonstrates that the Veteran has a current disability of right ear hearing loss by VA standards.  Reopening the claim is warranted.  



ORDER

New and material evidence having been received, the claim to reopen service connection for right ear hearing loss is granted.  


REMAND

VA audiometric testing in May 2011 showed right ear hearing loss by VA standards.  In an addendum to the examination report dated in June 2011, the VA examiner stated that the Veteran's right ear hearing loss was less likely as not to be due to noise exposure in the military because his right ear hearing thresholds were normal on retirement physical in May 1989.  

The June 2011 VA examiner's opinion is based, at least in part, on the "normal" inservice audiogram findings.  However, hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran was a helicopter pilot in service and noise exposure was consistent with his duties.  Moreover, audiometry evaluations during service in August 1987 and May 1989 show elevated thresholds in the right ear, although not hearing loss by VA standards.  Finally, the Board notes that service connection has been granted for left ear hearing loss.  Under the circumstances, another VA medical opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d).  

The Board notes that consideration of the issue of a compensable rating for left ear hearing loss must be deferred until the issue of service connection for right ear hearing loss is adjudicated, since the rating would be affected by a determination that service connection for hearing loss of both ears was warranted.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination by a VA examiner, who has not previously examined the Veteran, to determine whether it is at least as likely as not (probability of 50 percent) that current right ear hearing loss is related to noise exposure in service consistent with his duties as a helicopter pilot.  The examiner is to address the significance of the inservice audiometry findings, specifically those dated in August 1987 and May 1989.  

The VA examiner must include a complete rationale for all opinions and conclusions.  

2.  Then, adjudicate the claim.  If any benefit remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


